DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 6/13/2022.
 
Claim Rejections - 35 USC § 103
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kanematsu (JP 2015/150781, machine translation) in of Kitsukawa (JP 2000-256505, machine translation).
With respect to claims 1, 2, and 6, Kanematsu discloses a method for producing three-dimensionally shaped object, wherein a polymer strand (i.e., filament) is subjected to fused deposition method and a powder sintering method (abstract).  The polymer strand comprising thermoplastic polymer also includes inorganic fillers such as wollastonite and potassium titanate whiskers having aspect ratio of at least 5 in an amount of particularly preferably 1-30 parts by weight per 100 parts by weight of the polymer material (paragraph 0143).  Wollastonite and potassium titanate inherently have claimed Mohs hardness because they are the same compounds as disclosed by Applicant.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Kanematsu discloses that the inorganic filler is one that is used for reinforcing ordinary thermoplastic resins (paragraph 0141), however, it fails to specify the length of the inorganic fibers.
Kitsukawa discloses a thermoplastic composition comprising wollastonite (abstract) and teaches that a wollastonite fiber with average fiber length of 20-50 μm and aspect ratio of 4-50 provides for reinforcing properties (paragraph 0007).
Given that Kanematsu discloses adding a wollastonite reinforcing inorganic filler to its strand for 3D printing and further given that reinforcing wollastonite has claimed length and aspect ratio as taught by Kitsukawa, it would have been obvious to one of ordinary skill in the art to utilize a reinforcing wollastonite having claimed length and aspect ratio in the polymer strand of Kanematsu.
With respect to claim 3, Kanematsu discloses both a fused deposition method and a powder sintering method (abstract).
The claim is drawn to a method for producing a shaped object, however, the claimed step of feeding a resin powder to a powder bed fusion-based three-dimensional printer is in the passive voice, i.e., “is fed to” and therefore not actively recited.  Rather, the process limitation is a nested product-by-process limitation in a process claim.  Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore, Kanematsu which discloses powder but not a powder bed fusion-based 3D printer reads on claim 3.
	
Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kanematsu (JP 2015/150781, machine translation) in of Chen (CN 105482044, machine translation).
With respect to claims 1, 2, 6, and 7, Kanematsu discloses a method for producing three-dimensionally shaped object, wherein a polymer strand (i.e., filament) is subjected to fused deposition method and a powder sintering method (abstract).  The polymer strand comprising thermoplastic polymer also includes inorganic fillers such as wollastonite and potassium titanate whiskers having aspect ratio of at least 5 in an amount of particularly preferably 1-30 parts by weight per 100 parts by weight of the polymer material (paragraph 0143).  Wollastonite and potassium titanate inherently have claimed Mohs hardness because they are the same compounds as disclosed by Applicant.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Kanematsu discloses that the inorganic filler is one that is used for reinforcing ordinary thermoplastic resins (paragraph 0141), however, it fails to specify the length of the inorganic fibers.
Chen discloses a powdered rubber material for 3D printing and teaches adding an inorganic whisker to improve powder stacking density and fluidity (abstract).  Chen discloses that the whiskers include potassium titanate whiskers having length of 5-50 μm.  Chen discloses a thermoplastic composition comprising wollastonite (abstract) and teaches that a wollastonite fiber with average fiber length of 20-50 μm and aspect ratio of 4-50 provides for reinforcing properties (paragraph 0007).  Kitsukawa teaches that the whiskers have excellent mechanical properties, high strength, high modulus, high temperature resistance, corrosion resistance, and wear resistance, low expansion coefficient, and small shrinkage rate and can be inserted between the rubber powder particles to improve bulk density and fluidity requirements of 3D printing (paragraph 0031).
Given that Kanematsu discloses adding a potassium titanate whisker as a reinforcing filler to its strand for 3D printing and further given that potassium titanate whisker advantageously used in 3D printing has claimed length and as taught by Chen, it would have been obvious to one of ordinary skill in the art to utilize a reinforcing potassium titanate whisker having claimed length in the polymer strand of Kanematsu.
With respect to claim 3, Kanematsu discloses both a fused deposition method and a powder sintering method (abstract).
The claim is drawn to a method for producing a shaped object, however, the claimed step of feeding a resin powder to a powder bed fusion-based three-dimensional printer is in the passive voice, i.e., “is fed to” and therefore not actively recited.  Rather, the process limitation is a nested product-by-process limitation in a process claim.  Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore, Kanematsu which discloses powder but not a powder bed fusion-based 3D printer reads on claim 3.

Response to Arguments
Applicant's arguments filed 6/13/2022 (and entered with RCE filed on 7/5/2022) have been fully considered but they are not persuasive.  Specifically, applicant argues that the data specification provides evidence of unexpected results.
The data has been fully considered, however, it is insufficient to establish unexpected results for two reasons.  First, the improvements in warpage, shrinkage, and strength appears to expected as taught by Kanematsu and Kitsukawa which teach reinforcing properties and Chen which teaches small shrinkage and improved mechanical properties.  Second, the data is not reasonably commensurate in scope with the scope of the claims.  Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention.  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983).  Specifically, the data only shows criticality for potassium titanate having average fiber length of 15 μm and average aspect ratio of 30 which is not representative of claimed 10-20 μm and 15-35 and a wollastonite having average fiber length of 25 μm and average aspect ratio of 8 which is not representative of claimed 15-35 μm and 5-15.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn